DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Double Patenting
A rejection based on double patenting of the “same invention” type finds its support in the language of 35 U.S.C. 101 which states that “whoever invents or discovers any new and useful process... may obtain a patent therefor...” (Emphasis added). Thus, the term “same invention,” in this context, means an invention drawn to identical subject matter. See Miller v. Eagle Mfg. Co., 151 U.S. 186 (1894); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Ockert, 245 F.2d 467, 114 USPQ 330 (CCPA 1957).
A statutory type (35 U.S.C. 101) double patenting rejection can be overcome by canceling or amending the claims that are directed to the same invention so they are no longer coextensive in scope. The filing of a terminal disclaimer cannot overcome a double patenting rejection based upon 35 U.S.C. 101.
Claims 1, 2, 3, 4, 5, 6, 7, 8, 9, and 10 is/are rejected under 35 U.S.C. 101 as claiming the same invention as that of claims 1, 2, 3, 4, 1, 5, 6, 7, 8, and 9 of prior U.S. Patent No. 10,203,040. This is a statutory double patenting rejection.

Drawings
The drawings are objected to as failing to comply with 37 CFR 1.84(p)(4) because reference character “116” has been used to designate both a check valve and what appears like a valve seat with dashed lines in Figure 1.  Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If 
The drawings are objected to as failing to comply with 37 CFR 1.84(p)(5) because they do not include the following reference sign(s) mentioned in the description: seat (142).  Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 3-4 and 7-8 rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Regarding claim 3, the limitation “the valve” is unclear which valve the applicant is referring to since the applicant has introduced multiple valves in dependent claim 1. 

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.

Claim(s) 1-3, 6, and 10 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Reed et al. (U.S. Patent No. 2,943,636).
Regarding claim 1, Reed et al. disclose a hydrant valve (Figs. 1-5) comprising: a hydrant chamber (19 and 34) having an inlet (at 12) and an outlet (at 11); a piston (29) in the hydrant chamber (19 and 34) moveable between open and closed positions (Fig. 1) relative to the inlet and a chamber (27) disposed within the piston (29) in communication with the inlet (at 12) and the hydrant chamber (19 and 34); an upper valve (21) movable between open and closed positions (Fig. 1) relative to the outlet (at 11), the upper valve (21) having a biasing member (26) that biases the upper valve (21) toward the closed position (Column 2 lines 38-43), in the closed position the upper valve (21) restricts fluid flow through the outlet (at 11) and in the open position the upper valve (21) permits fluid flow through the outlet (at 11); an internal valve (42) movable between open and closed positions in response to a movement (given the broadest reasonable interpretation during operation the internal valve 42 is not opened until after the upper valve has been opened as disclosed in Column 4 lines 32-57) of the upper valve (21), in the open position the internal valve (42) permits fluid flow (Column 4 lines 32-57) between the hydrant chamber (19 and 34) and the piston chamber (27) and in the closed position the internal valve (42) restricts fluid flow (Column 4 lines 32-57) between the hydrant chamber (19 and 34) and the piston chamber (27).
Regarding claim 2, Reed et al. disclose the hydrant valve (Figs. 1-5) further comprising: a pilot valve (57) movable between open (normal position) and closed (closes paths 53 and 54) positions, in the 
Regarding claim 3, Reed et al. disclose the hydrant valve (Figs. 1-5) wherein the valve (10) further comprises an upper portion (13).
Regarding claim 6, Reed et al. disclose the hydrant valve (Figs. 1-5) wherein in the closed position the internal valve (42) allows fluid flow between the inlet (at 12) and the piston chamber (27) and closes (Column 4 lines 32-57) the piston (29).
Regarding claim 10, Reed et al. disclose the hydrant valve (Figs. 1-5) wherein the piston (29) is in the closed position (Fig. 1) when the internal valve (42) is in the closed position (Column 4 lines 32-57) and the pilot valve (57) is in the open position (normal position).

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 4 is/are rejected under 35 U.S.C. 103 as being unpatentable over Reed et al. (U.S. Patent No. 2,943,636) in view of Brown (U.S. Patent No. 4,078,577).
Regarding claim 4, Reed et al. disclose the essential features of the claimed invention but lacks disclosure wherein at least one frangible connector secures the upper portion.

It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the connection of Reed et al. with a frangible connector as taught by Brown for the advantage enabling the connection to rupture to protect the valve from damage (Column 8 lines 55-62).
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Reinaldo Sanchez-Medina, telephone number 571-270-5168, fax number 571-270-6168.  The examiner can normally be reached on Monday-Friday (7:30AM-4:00PM EST).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisors can be reached by phone. Craig Schneider can be reached at 571-272-3607 or Mary McManmon can be reached at 571-272-6007 or Kenneth Rinehart can be reached at 571-272-4881. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/REINALDO SANCHEZ-MEDINA/Primary Examiner, Art Unit 3753